El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
Por disposición del inciso (n) del Art. 291 del Código Político, 13 L.P.R.A. see. 551, estarán exentos de tributación para la imposición de contribución sobre la propiedad “ [1] os vehículos de motor sujetos al pago de los derechos de licencias (tablillas) provistos por la Ley de Automóviles y Tránsito, excepto aquellos que tengan en existencia las personas natu-rales o jurídicas que sean traficantes en vehículos de motor. (1) Para los años 1961-62 y 1962-63, el Art. 9 de la Ley Núm. 279 de 5 de abril de 1946, 9 L.P.R.A. sec. 179, (2) incluía entre los vehículos de motor sujetos al pago de derechos “los remolques y coches de arrastre diseñados para llevar carga sobre su estructura y ser tirados por otro vehículo de motor.” (3)
*403A fines del año 1954 se introdujo en Puerto Rico un no-vedoso sistema de importar mercancía en remolques cerra-dos, sin autoimpulsión que al arribar a la Isla eran desem-barcados como una unidad y conducidos por camiones pro-pulsores con la mercancía que contenían al sitio de su destino o al lugar de negocios del consignatario. La recurrente Sea-Land Service, Inc. era una de las empresas que se dedicaban a este negocio de transportación de carga marítima. Para ello se utilizaban unas enormes cajas metálicas, conocidas como “cargo containers” y “cargo vans” que se depositaban en la cubierta de los barcos. Al llegar a Puerto Rico, estas cajas se izaban y se colocaban al costado del buque sobre unas plataformas de metal o chasis. Una vez realizada esta opera-ción, las plataformas eran arrastradas por camiones pro-pulsores, que no pertenecían a la recurrente, y conducidas a los distintos destinatarios. Realizada la entrega, y descargada la mercancía procedente del exterior, se repetía la misma operación a la inversa.
Para el año 1961-62 el Secretario de Hacienda notificó a la recurrente un recibo de contribución sobre propiedad mueble asecendente a $17,631.93, del cual se satisfizo $583.29, la parte de la contribución con la cual la contribuyente estuvo conforme. Para el siguiente ejercicio fiscal 1962-63 la con-tribución impuesta fue de $19,505.87 y se pagó $626.55. La diferencia representaba la contribución sobre el valor para fines contributivos de las cajas metálicas que se encontraban en Puerto Rico al día primero de enero de cada año contribu-tivo, y que se estimó en alrededor de $798,000.00.
Acogiéndose al procedimiento provisto en el Art. 2A (3) (a) de la Ley Núm. 235 de 10 de mayo de 1949, 13 L.P.R.A. see. 282, la contribuyente acudió al Tribunal Superior e impugnó la imposición de la contribución sobre las cajas. La *404alegación principal que ahora nos preocupa dice que “dichas cajas no están sujetas al pago de contribución sobre la pro-piedad en Puerto Rico ... (c) [pJorque los vagones sobre los cuales se intenta imponer la contribución sobre propiedad mueble son y constituyen parte integrante y forman una sola unidad con los 'chasis’, designándose dicha unidad compuesta por el vagón y el 'chasis’ como 'trailers’. Dichos trailers no están sujetos al pago de contribución sobre propiedad mueble.” En su contestación, el demandado adujo que la con-tribución había sido impuesta sobre los “cargo-containers” y éstos “no están integrados al chasis como trailers. Por el contrario alega que los referidos trailers (4) no pertenecen a la demandante, siendo los ‘cargo containers’ elementos pro-pietarios distintos pertenecientes a la demandante.”
La sala de instancia determinó que tanto las plataformas de metal (chasis) como las cajas pertenecen a la contri-buyente, pero no así los camiones propulsores y que la caja no está en forma alguna adherida a la plataforma ni al camión, ni forma parte permanente e integrante de éstas. A renglón seguido, haciendo referencia a otra sentencia del mismo tribunal, dijo que “en el caso 60-2907 Pan Atlantic Steamship Co. vs. Secretario de Hacienda resolvimos que las plataformas (trailers) no están sujetas a contribución por pagar derechos de licencia. Pero no puede sostenerse que la caja (cargo container) forme parte de la plataforma. Tanto el camión como la plataforma son independientes de la caja.” Declaró sin lugar las demandas. Decidimos revisar la sen-tencia.
*405Como adelantáramos, hasta 1955 los derechos de licen-cias que prescribía el Art. 9 de la Ley de Automóviles y Trán-sito (5) eran los siguientes:
“Los tractores y coches de arrastre que usen los caminos públicos de Puerto Rico, por cada tonelada de peso bruto, por año 6.00
“Por licencia de vehículos pesados de motor, arras-tres (trailers) y vehículos comerciales dedicados al ser-vicio privado y de una capacidad de carga de una (1) tonelada o menos, por año 36.00
“Por licencia de vehículos pesados de motor, arras-tres (trailers) y vehículos comerciales dedicados al ser-vicio privado y de una capacidad de carga de más de una (1) tonelada pero no excediendo de dos (2) tonela-das, por año 60.00
“Por licencia de vehículos pesados de motor, arras-tres (trailers) y vehículos comerciales dedicados al ser-vicio privado y de una capacidad de más de dos (2) toneladas pero no excediendo de seis (6), por año 96.00
“Por licencia de vehículos pesados de motor, arras-tres (trailers) y vehículos comerciales dedicados al servicio público y de una capacidad de carga de una (1) tonelada o menos, por año 55.00
“Por licencia de vehículos pesados de motor, arras-tres (trailers) y vehículos comerciales dedicados al servicio público y de una capacidad de carga de más de una (1) tonelada pero no excediendo de dos (2) tone-ladas, por año 77.00
“Por licencia de vehículos pesados de motor, arras-tres (trailers) y vehículos comerciales dedicados al servicio público y de una capacidad de carga de más de dos (2) toneladas, pero no excediendo de seis (6) toneladas, por año 110.00
*406■ “Por cada tonelada o fracción de tonelada de capaci-dad de carga en exceso de seis (6) toneladas, en vehícu-los pesados de motor, arrastres (trailers) y vehículos comerciales dedicados tanto al servicio público como al servicio privado, por año 36.00
La Ley Núm. 65 de 10 de junio de 1955 (Leyes, pág. 223) impuso un derecho anual nominal de un dólar “por arrastre (trailers) y coches de arrastre diseñados para llevar carga sobre su estructura y ser tirados por otros vehículos de motor”, y eliminó toda referencia a las licencias de los arras-tres (trailers) dedicados al servicio público o privado, que como hemos visto variaban según la capacidad de carga.
¿Se refiere este derecho de un dólar exclusivamente a la plataforma (chasis) ? ¿Se incluye a las plataformas cuando llevan adheridas la cajas o cargo-containers y forman enton-ces un remolque (trailer) ? La intención legislativa es nuestra mejor orientación en la solución de este problema.
El historial legislativo del P. de la C. 1404, que se con-virtió en la Ley Núm. 65 de 1955, supra, está íntimamente ligado al P. de la C. 1389, que a su vez se convirtió en la Ley Núm. 59 de la misma fecha (Leyes, pág. 217). El informe de la Comisión de Hacienda de la Cámara de Represen-tantes (6) sobre el P. de la C. 1404 dice en su parte pertinente:
“Este es un proyecto complementario del P. de la C. núm. 1389.
“Por el proyecto se enmienda el Artículo 9 de la Ley de Auto-móviles y Tránsito, a fin de reducir a $1.00 los derechos anuales en vigor sobre los remolques (trailers). Por otro lado se aumen-tan los derechos anuales en los casos de propulsores (truck tractors) siguiendo una escala ascendente.
“La intención del proyecto es poner la carga de derechos so-bre los vehículos de autoimpulsión y facilitar operaciones a base de remolques (trailers) entre el Continente y la Isla para bene-ficios de los consumidores o industriales en general.”
*407Y en relación con el P. de la C. 1389, la misma comisión indi-có que: (7)
“El proyecto enmienda los Incisos 8 y 8A de la Sección 16 de la Ley de Rentas Internas de Puerto Rico, a saber:
“Núm. 1. — Aumenta a un 17 por ciento el impuesto de un 10 por ciento sobre el “precio de venta en Puerto Rico’ fijado por la Ley vigente sobre los propulsores (truck tractors) diseñados para arrastrar remolque (trailers o semi trailers).
“Núm. 2. — Elimina el impuesto sobre los remolques (trailers o semi trailers) que en la actualidad están gravados con un impuesto de 15 por ciento sobre su ‘precio de venta en Puerto Rico.’
“Núm. 3. — Se hacen retroactivos al 1ro. de noviembre de 1954 los efectos de dichas enmiendas.
“El propósito del proyecto es facilitar un servicio novedoso y eficiente de transportación de carga, el cual consiste en traer y llevar en barcos remolques (trailers) cargados de mercancía destinada a comerciantes e industriales de Puerto Rico y el exterior. Estos vehículos permanecen en la Isla por pocos días, el período imprescindiblemente necesario para descargar y cargar los artículos que se importan y exportan bajo este sistema. Para compensar la pérdida de ingresos al eliminar los arbitrios sobre los remolques (trailers) es que se ha aumentado el impuesto sobre los propulsores (truck tractors) que arrastran dichos remolques porque ésos se usan continuamente en Puerto Rico y en virtud de este servicio ofrecerán mayores beneficios a sus dueños.
“La Comisión entiende que esta medida legislativa se tradu-cirá en efectos saludables para nuestra economía y recomienda su aprobación a la mayor brevedad posible.”
Si alguna duda hubiera de que el derecho de licencia incluía no sólo la plataforma, sino también la caja que se colocaba sobre la misma, se disipa al considerar las manifestaciones del Representante señor Jorge Font Saldaña, Presidente de la Comisión de Hacienda, en la explicación de los informes y durante el debate que antecedió a la aprobación de las medi-*408das. (8) En las ocasiones en que se refirió a los remolques, siempre tuvo en mente que incluía las cajas. Ejemplos de ello son las siguientes expresiones, a la pág. 1439: “Quiero re-cordarle al compañero que esta situación es afrontada a través de dos proyectos de ley. Uno tiene que ver con los arbitrios, el otro tiene que ver con los derechos del Departa-mento de Obras Públicas,” y añadió: “Por ejemplo, los trailers, o sea los remolques introducidos en Puerto Rico durante los años ’52, ’53 y ’54, pagaron arbitrios por una suma de $52,118.21.” Y más claramente, “Naturalmente había un sistema de gravar los camiones aquí. O sea el aparato que arrastra el motor y la caja. Hasta que la técnica moderna separó eso. Separó la caja del motor para aumentar la eficiencia, para hacerla más rápida y más fácil. Y entonces, siguió el mismo método anterior fiscal de gravar una caja, prácticamente como si fuera un motor . . (Pág. 2065.) El Representante señor Westerband, argumentando en contra de la aprobación del P. de la C. 1404, contrastó el pago de derechos en estas palabras:(9) “Y pagarían un dólar anual por los ‘trailers’, que actualmente están obligados a pagar ochocientos y pico de dólares por cada trailer.” Difícilmente puede concebirse que se refiriera únicamente a la plataforma; necesariamente el derecho exigido cubre igualmente la caja o vagón que se deposita sobre la plataforma.
Como se verá de todo este historial el propósito básico que animó a los legisladores fue facilitar este nuevo medio de transportación marítima — de mayor importancia en una isla que depende casi exclusivamente de su comercio con el exterior — para así lograr que el consumidor derivara el bene-ficio de costos de transportación más reducidos. En cuanto *409al proyecto germano P. de la C. 1389 se hace referencia expresa a que estos vehículos permanecen en la Isla por pocos días, y ello sólo puede referirse a la caja, pues las plataformas están permanentemente aquí. Y hemos visto que en todas las ocasiones se tuvo en mente el remolque, que in-cluye tanto la plataforma como la caja o furgón.
Las más recientes definiciones de un “trailer” — arrastre o coche de arrastre — corroboran plenamente que sus características esenciales son a) que no sea un vehículo de autoimpulsión, y b) que su propósito sea llevar carga. Safeguard Insurance Co. v. Justice, 128 S.E.2d 286 (Va. 1962); Haden v. Lee’s Mobile Homes, Inc., 136 So.2d 912 (Ala. 1961); Jones v. Beiber, 103 N.W.2d 364 (Iowa 1960). Véase además, Black’s Law Dictionary (4a. ed.), pág. 1667.
Concluimos, por tanto, que el hecho de que la caja metálica sea separable de o no esté permanentemente unida a la plataforma, no tiene importancia a los fines de la determinación de la exención del pago de contribución sobre la propiedad. Como cuestión de hecho forma parte integrante del remolque o coche de arrastre que está sujeto al pago de derechos bajo la Ley de Automóviles y Tránsito. Así se entendió por la Asamblea Legislativa.

Se revocará la sentencia dictada por el Tribunal Superior, Sala de San Juan, en 7 de noviembre de 1963.


Este inciso fue adicionado al Art. 291 por la Ley Núm. 109 de 26 de abril de 1949 (Leyes, pág. ,265). La excepción en cuanto a los vehículos que tengan en existencia los traficantes fue incorporada mediante la Ley Núm. 151 de 30 de abril de 1952 (Leyes, pág. 315).


La vigente Ley de Vehículos de Motor y Tránsito, Núm. 141 de 20 de iulio de 1960 (Leyes, pág. 425), no alteró las clasificaciones y los derechos que cobra el fisco en relación con los vehículos de motor.


La Ley Núm. 6 de 30 de Junio de 1947 (Leyes (4), pág. 25) impuso por primera vez derechos de licencias a los arrastres (trailers) estableciéndose un arancel que variaba conforme a la capacidad de carga *403y el uso a que se dedicaban los mismos. Con pequeños aumentos así perma-neció la situación hasta la aprobación de la Ley Núm. 65 de 10 de junio de 1955 (Leyes, pág. 233), a la que nos referiremos posteriormente.


 Del requerimiento de admisión de hechos sometido por el Secre-tario a la demandante se deduce que al referirse a “trailers” en la contes-tación se intentaba significar los camiones propulsores o de arrastre. Dice el requerimiento Núm. 4: “Que dichos camiones de arrastre pertenecen a otras entidades que no están relacionadas con la demandante y que sí pagan los derechos de licencia como vehículos de motor.” La demandante admitió la veracidad de tales hechos.


 Con excepción del importe de los derechos, idéntica redacción sub-sistió en el texto de las enmiendas que sufrió dicho Art. 9 por las Leyes Núm. 227 de 15 de mayo de 1948 (Leyes, pág. 805), Núm. 116 de 26 de abril de 1949 (Leyes, pág. 295) y Núm. 88 de 20 de marzo de 1951 (Leyes, pág. 73).


 Diario de Sesiones (1955), pág. 1443. Un informe similar fue rendido por la Comisión de Hacienda del Senado. Diario de Sesiones (1955), pág. 2128.


Diario de Sesiones (1955), pág. 1437.


En términos generales el debate se limitó principalmente al as-pecto de la conveniencia de la legislación propuesta que indudablemente causaría el desplazamiento de obreros del frente portuario frente al beneficio general que recibía la comunidad, y especialmente el consumidor, con el abaratamiento del precio de los alimentos que resultaba de la reduc-ción del costo de su transportación.


Diario de Sesiones (1955), pág. 2061.